Case 1:19-cv-05205-AJN Document 67 Filed.02/19/20 Page lofil-. ~~ ey
LEE LITIGATION GROUP, PL

\
143 W. 2477 STREET, EIGHTH FLOOR \
NEW YORK, NY 10011
TEL: 212-465-1180 »
FAX: 212-465-1181
INFO@LEELITIGATION.COM

fh
WRITER’s DIRECT: 212-465-1188 4 FEB 21 z000- |

cklee@leelitigation.com lo ae —

February 19, 2020
Via ECF
The Honorable Alison J. Nathan, U.S.D.J.
United States District Court, S.D.N.Y.
40 Foley Square
New York, NY 10007

Re:  Ruilova et al. v. 443 Lexington Ave, Inc.., et al.
Case No. 19-cv-5205

Dear Judge Nathan:

We represent Plaintiff in the above referenced matter. We file this letter jointly with
Defendants. On November 19, 2019, this action was stayed pending mediation. (Dkt. No. 43.) On
February 5, 2020, the parties met for private mediation, which was unsuccessful at reaching a

settlement on this case. Accordingly, the parties request that the stay be lifted and propose th

following briefing schedule for Plaintiff’s motion for conditional collective certification: oD)
Motion: Already Filed $y
Response due: March 27, 2020

Replies due: April 10,2020 | ORDEREO

Additionally, the parties jointly request that the discovery deadlines set forth in the Civil
Case Management Plan and Scheduling Order dated October 15, 2019 be amended to account for
the period for which the stay was in place in aid of mediation. Accordingly, the parties enclose
herewith an Amended Civil Case Management Plan and Proposed Scheduling Order for the Court’s

consideration and approval.
vy a/ we
“ALISON J. NATHAN

cc: All parties via ECF ITED STATES DISTRICT JUDGE

Respectfully submitted,

/s/ C.K. Lee
C.K. Lee, Esq.

 

 

 
